985 F.2d 559
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul Larry FRESHOUR, Plaintiff-Appellant,v.Dwight RADCLIFF, Sheriff;  Randy Knece, Defendants-Appellees.
No. 92-3836.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1993.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Paul L. Freshour, a pro se Ohio prisoner, appeals a district court order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary relief, Freshour sued the sheriff and prosecuting attorney of Pickaway County, Ohio for complaining to prison officials in 1985 and 1991 that they and other county residents were receiving threatening letters from Freshour.   Because of the complaints, Freshour was investigated by prison officials.   The investigation included reviews of Freshour's mail, cell searches, pat-downs, strip searches, and monitored visits.   As a result of the prison investigation, Freshour alleged that his rights under the Fourth, Fifth, Eighth, and Fourteenth Amendments to the United States Constitution along with various state laws were violated.   Freshour claimed that the defendants were responsible for these violations as a result of their complaints.


3
The district court granted summary judgment for the defendants.   In his timely appeal, Freshour has raised a multitude of issues.


4
Upon de novo review, we conclude that there was no genuine issue of material fact and that the defendants were entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);   EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   Accordingly, we affirm the district court's judgment for the reasons set forth in its order dated July 1, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.